Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Williams
Scotsman, Inc., a Maryland corporation (the “Employer”), and Hezron Timothy
Lopez, an individual (the “Executive”), effective as of June 17, 2019.

 

WHEREAS, the Employer and the Executive previously entered into an offer letter
agreement, setting forth certain terms and conditions of the Executive’s
employment with the Employer, and an agreement regarding certain restrictive
covenants, dated May 16, 2019 (the “Offer Letter”); and

 

WHEREAS, the Employer and the Executive desire to enter into this Agreement to
replace the Offer Letter and to set out the complete terms and conditions for
the employment relationship of the Executive with the Employer.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1.             Employment Agreement. On the terms and conditions set forth in
this Agreement, the Employer agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Employer for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3. Terms used herein with initial capitalization not otherwise
defined are defined in Section 24.

 

2.             Term. The initial term of employment under this Agreement shall
extend for 36 months from the date hereof (the “Initial Term”). The term of
employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on the last day of the Initial Term and
each subsequent anniversary thereof, unless and until the Employer or Executive
provides written notice to the other party in accordance with Section 10 hereof
not less than 120 days before such anniversary date that such party is electing
not to extend the term of employment under this Agreement (“Non-Renewal”), in
which case the term of employment hereunder shall end as of the end of such
Initial Term or Extended Term, as the case may be, unless sooner terminated as
hereinafter set forth. Such Initial Term and all such Extended Terms are
collectively referred to herein as the “Employment Period.” Anything herein to
the contrary notwithstanding, if on the date of a Change in Control the
remaining term of the Employment Period is less than 12 months, the Employment
Period shall be automatically extended to the end of the 12-month period
following such Change in Control.

 

3.             Position and Duties. During the Employment Period, the Executive
shall serve as the Vice President — General Counsel & Corporate Secretary. In
such capacities, the Executive shall report exclusively to the President and
Chief Executive Officer and shall have the duties, responsibilities and
authorities customarily associated with such position(s) in a company the size
and nature of the Employer. The Executive shall devote the Executive’s
reasonable best efforts and full business time to the performance of the
Executive’s duties hereunder and the advancement of the business and affairs of
the Employer; provided that, the Executive may serve on civic, charitable,
educational, religious, public interest or public service boards, and manage the
Executive’s personal and family investments, in each

 

1

--------------------------------------------------------------------------------



 

case, to the extent such activities do not materially interfere with the
performance of the Executive’s duties and responsibilities hereunder.

 

4.             Place of Performance. During the Employment Period, except for
reasonable travel on the Employer’s business consistent with the Executive’s
position, the Executive shall be based primarily at the Employer’s executive
headquarters, currently located in Baltimore, Maryland, 21231.

 

5.             Compensation and Benefits.

 

(a)           Base Salary. During the Employment Period, the Employer shall pay
to the Executive a base salary (the “Base Salary”) at the rate of no less than
$400,000 per calendar year, less applicable deductions, and prorated for any
partial year. Beginning with the second quarter of 2020, the Base Salary shall
be reviewed for increase by the Employer no less frequently than annually, and
shall be increased in the discretion of the Employer and any such adjusted Base
Salary shall constitute the “Base Salary” for purposes of this Agreement. The
Base Salary shall be paid in substantially equal installments in accordance with
the Employer’s regular payroll procedures. The Executive’s Base Salary may not
be decreased during the Employment Period.

 

(b)           Annual Bonus. For each fiscal year of the Employer ending during
the Employment Period, the Executive shall be eligible to earn an annual cash
performance bonus (an “Annual Bonus”) based on performance against performance
criteria determined by the Compensation Committee of the Board (the
“Committee”). The Executive’s annual target bonus opportunity for a fiscal year
shall equal 60% of the Executive’s Base Salary at the beginning of such year
(the “Target Bonus”). The Executive’s Annual Bonus for a fiscal year shall be
determined by the Committee after the end of the applicable bonus period and
shall be paid to the Executive when annual bonuses for that year are paid to
other senior executives of the Employer generally, but in no event later than
March 15 of the year following the year to which such Annual Bonus relates.

 

(c)           Long Term Incentive Equity.

 

(i)        Initial One-Time Award. For the Employer’s 2020 fiscal year, subject
to the approval of the Committee, the Executive shall receive a one-time equity
award consistent with the terms set forth in Annex A.

 

(ii)       Annual Award. With respect to each fiscal year of the Employer ending
during the Employment Period, the Executive shall be eligible to receive annual
equity awards under the Incentive Plan (“Annual Award”). The level of the
Executive’s participation in any such plan, if any, shall be determined in the
discretion of the Committee from time to time. The target grant value of the
Annual Award is $320,000, but the actual value of any grant may be higher or
lower based on Committee discretion. Terms and conditions of such awards shall
be governed by the terms and conditions of the Incentive Plan and the applicable
award agreements.

 

(iii)      Initial Annual Award. For the Employer’s 2020 fiscal year, subject to
the approval of the Committee, the Executive shall receive an initial annual
equity award under the Incentive Plan having a grant date fair value (as
determined by the Committee) of $320,000, 50% of

 

2

--------------------------------------------------------------------------------



 

which will be in the form of time-based restricted stock units and 50% of which
will be in the form of performance-based restricted stock units, in each case,
consistent with the terms set forth in Annex A.

 

(d)           Vacation. During the Employment Period, the Executive shall be
entitled to twenty five (25) days’ vacation annually, to be used in accordance
with the Employer’s applicable vacation policy.

 

(e)           Automobile Allowance. During the Employment Period, the Executive
shall be entitled to an automobile allowance of $1,250 monthly to be used in
accordance with the Employer’s applicable automobile allowance policy.

 

(f)            Relocation. The Executive shall be entitled to relocation
assistance from the Employer subject to the terms and conditions of the Williams
Scotsman Executive Homeowner Relocation Policy and the Relocation Expense
Agreement entered into thereunder between the Employer and the Executive, dated
May 16, 2019.

 

(g)           Benefits. During the Employment Period, the Employer shall provide
to the Executive employee benefits and perquisites on a basis that is comparable
in all material respects to that provided to other similarly situated executives
of the Employer. The Employer shall have the right to change insurance carriers
and to adopt, amend, terminate or modify employee benefit plans and arrangements
at any time and without the consent of the Executive.

 

6.             Expenses. The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder. The Employer
shall reimburse the Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.

 

7.             Confidentiality, Non-Disclosure and Non-Competition Agreement.
The Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive will have access to and may assist
in developing Employer Confidential Information and will occupy a position of
trust and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Employer Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Employer Confidential Information and to protect the Employer and the
Employer Affiliates against harmful solicitation of employees and customers,
harmful competition and other actions by the Executive that would result in
serious adverse consequences for the Employer and the Employer Affiliates:

 

(a)           Non-Disclosure. During and after the Executive’s employment with
the Employer, the Executive will not knowingly use, disclose or transfer any
Employer Confidential Information other than as authorized in writing by the
Employer or within the scope of the Executive’s duties with the Employer as
determined reasonably and in good faith by the Executive. Anything herein to the
contrary notwithstanding, the provisions of this Section 7(a) shall not apply
when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make

 

3

--------------------------------------------------------------------------------



 

accessible any information or as to information that becomes generally known to
the public or within the relevant trade or industry other than due to the
Executive’s violation of this Section 7(a).

 

(b)           Materials. The Executive will not remove any Employer Confidential
Information or any other property of the Employer or any Employer Affiliate from
the Employer’s premises or make copies of such materials except for normal and
customary use in the Employer’s business as determined reasonably and in good
faith by the Executive. The Executive will return to the Employer all Employer
Confidential Information and copies thereof and all other property of the
Employer or any Employer Affiliate at any time upon the request of the Employer
and in any event promptly after termination of Executive’s employment. The
Executive agrees to attempt in good faith to identify and return to the Employer
any copies of any Employer Confidential Information after the Executive ceases
to be employed by the Employer. Anything to the contrary notwithstanding,
nothing in this Section 7 shall prevent the Executive from retaining a home
computer, papers and other materials of a personal nature that do not contain
Employer Confidential Information.

 

(c)           No Solicitation or Hiring of Employees. During the Non-Solicit
Period, the Executive shall not solicit, entice, persuade or induce any
individual who is employed by the Employer or any Employer Affiliate (or who was
so employed within 180 days prior to the Executive’s action) to terminate or
refrain from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity, and the Executive
shall not hire, directly or indirectly, as an employee, consultant or otherwise,
any such person.

 

(d)           Enforcement. The Executive acknowledges that in the event of any
breach of this Section 7, the business interests of the Employer and the
Employer Affiliates will be irreparably injured, the full extent of the damages
to the Employer and the Employer Affiliates will be impossible to ascertain,
monetary damages will not be an adequate remedy for the Employer and the
Employer Affiliates, and the Employer will be entitled to enforce this Agreement
by a temporary, preliminary and/or permanent injunction or other equitable
relief, without the necessity of posting bond or security, which the Executive
expressly waives. The Executive understands that the Employer may waive some of
the requirements expressed in this Agreement, but that such a waiver to be
effective must be made in writing and should not in any way be deemed a waiver
of the Employer’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement. In signing this Agreement, the Executive gives the
Employer assurance that the Executive has carefully read and considered all of
the terms and conditions of this Agreement.  The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the
Employer and the Employer Affiliates and their Confidential Information. The
Executive agrees that, before providing services, whether as an employee or
consultant, to any entity during the period of time that the Executive is
subject to the constraints in this Agreement, the Executive will provide a copy
of this Agreement to such entity, and such entity shall acknowledge to the
Employer in writing that it has read this Agreement. The Executive acknowledges
that each of these covenants has a unique, very substantial and immeasurable
value to the Employer and the Employer Affiliates and that the Executive has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Executive further covenants that he will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Agreement, and that the Executive will reimburse the Employer and the

 

4

--------------------------------------------------------------------------------



 

Employer Affiliates for all costs (including, without limitation, reasonable
attorneys’ fees) incurred in connection with any action to enforce any of the
provisions of this Agreement if the Executive challenges the reasonableness or
enforceability of any of the provisions of this Agreement. It is also agreed
that each of the Employer Affiliates will have the right to enforce all of the
Executive’s obligations to that affiliate under this Agreement.

 

8.             Termination of Employment.

 

(a)           Permitted Terminations. The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:

 

(i)        Death. The Executive’s employment hereunder shall terminate
automatically upon the Executive’s death;

 

(ii)       By the Employer. The Employer may terminate the Executive’s
employment:

 

(A)          Disability. If the Executive shall have been substantially unable
to perform the Executive’s material duties hereunder by reason of illness,
physical or mental disability or other similar incapacity, which inability shall
continue for 180 consecutive days or 270 days in any 24-month period (a
“Disability”) (provided, that until such termination, the Executive shall
continue to receive the Executive’s compensation and benefits hereunder, reduced
by any benefits payable to the Executive under any applicable disability
insurance policy or plan); or

 

(B)          Cause. For Cause or without Cause;

 

(iii)      By the Executive. The Executive may terminate the Executive’s
employment for any reason (including Good Reason) or for no reason.

 

(b)           Termination. Any termination of the Executive’s employment by the
Employer or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 10 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated. Termination of the
Executive’s employment shall take effect on the Date of Termination. The
Executive agrees, in the event of any dispute under Section 8(a)(ii)(A) as to
whether a Disability exists, and if requested by the Employer, to submit to a
physical examination by a licensed physician selected by mutual consent of the
Employer and the Executive, the cost of such examination to be paid by the
Employer. The written medical opinion of such physician shall be conclusive and
binding upon each of the parties hereto as to whether a Disability exists and
the date when such Disability arose. This Section shall be interpreted and
applied so as to comply with the provisions of the Americans with Disabilities
Act and any applicable state or local laws.

 

5

--------------------------------------------------------------------------------



 

9.             Compensation Upon Termination.

 

(a)           Disability. If the Employer terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), the Employer shall pay to the Executive (i) the Accrued
Benefits; and (ii) a pro rata portion (based on the number of days during the
applicable fiscal period prior to the Date of Termination) of the Annual Bonus
the Executive would have earned absent such termination, with such payment to be
made based on actual performance and at the time bonus payments are made to
executives of the Employer generally. In addition, any outstanding equity awards
granted pursuant to Section 5(c)(i)-(iii) that are subject solely to time-based
vesting conditions shall immediately vest. The vesting, if any, upon termination
as a result of the Executive’s Disability of any outstanding equity awards that
are subject to performance-based vesting conditions shall be determined based on
actual performance in the applicable fiscal period in which termination occurs,
and the Executive will vest in any such awards to the extent performance metrics
are ultimately achieved. Except as set forth herein, the Employer shall have no
further obligation to the Executive under this Agreement.

 

(b)           Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, the Employer shall pay
to the Executive’s legal representative or estate, and the Executive’s legal
representative or estate shall be entitled to, as applicable, (i) the amounts
set forth in Section 9(a); and (ii) one times the Executive’s Base Salary at the
time of termination less amounts payable, if any, under any Company provided
life insurance policy, payable in a lump sum. Except as set forth herein, the
Employer shall have no further obligation to the Executive under this Agreement.

 

(c)           Termination by the Employer for Cause or by the Executive without
Good Reason. If, during the Employment Period, the Employer terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Accrued Benefits. Except as set forth herein, the Employer
shall have no further obligations to the Executive under this Agreement.

 

(d)           Termination by the Employer without Cause or by the Executive with
Good Reason. Subject to Section 9(e), if the Employer terminates the Executive’s
employment during the Employment Period for a reason other than for Cause or due
to the Executive’s Disability pursuant to Section 8(a)(ii)(A) or if the
Executive terminates his employment hereunder with Good Reason, (i) the Employer
shall pay the Executive (A) the Accrued Benefits, (B) a pro rata portion (based
on the number of days during the applicable fiscal period prior to the Date of
Termination) of the Annual Bonus the Executive would have earned absent such
termination, with such payment to be made based on actual performance and at the
time bonus payments are made to executives of the Employer generally,
(C) continued Base Salary for 12 months following the Date of Termination
payable in equal installments in accordance with the Employer’s normal payroll
practices (the “Cash Severance Payment”); and (ii) the Executive shall be
entitled to additional payments, payable in equal installments in accordance
with the Employer’s normal payroll practices, equal to the total costs that
would be incurred by the Executive to obtain and pay for continued coverage
under the Employer’s health insurance plans for 12 months following the Date of
Termination (the “Continued Coverage Payment”). For the purposes of this
Agreement, a voluntary termination by the Executive upon the

 

6

--------------------------------------------------------------------------------



 

expiration of the Employment Period due to delivery of a non-renewal notice by
the Employer pursuant to Section 2 shall be treated as a termination by the
Employer without Cause.

 

(e)           Change in Control.

 

(i)        Section 9(e)(ii) shall apply if there is (A) a termination of the
Executive’s employment by the Employer for a reason other than for Cause or due
to the Executive’s Disability or by the Executive for Good Reason, in either
case, during the 12-month period after a Change in Control; or (B) a termination
of the Executive’s employment by the Employer for a reason other than for Cause
or due to the Executive’s Disability prior to a Change in Control, if the
termination was at the request of a third party or otherwise arose in
anticipation of a Change in Control (a termination described in either clause
(A) or clause (B), a “CIC Termination”).

 

(ii)       If any such termination occurs, (A) the Executive shall receive
benefits set forth in Section 9(d), except that the Cash Severance Payment shall
be equal to the sum of 1x the Executive’s Base Salary at the time of termination
and the Executive Target Bonus for the year of termination and, if such Change
in Control is a “change in control event” under Section 409A of the Code (a
“Qualifying CIC”), shall be paid in a lump sum, and (B) the Continued Coverage
Payment shall be paid in a lump sum. In addition, any outstanding equity awards
granted pursuant to Section 5(c)(i)-(iii) that are subject solely to time-based
vesting conditions shall immediately vest upon a CIC Termination. For the
avoidance of doubt, the acceleration, if any, upon a CIC Termination of any
outstanding equity awards that are subject to performance-based vesting
conditions shall be governed by the terms and conditions of the applicable plan
and the applicable award agreements. To the extent the Executive’s CIC
Termination is described in Section 9(e)(i)(B) and the Change in Control is a
Qualifying CIC, the incremental Cash Severance Payment and any unpaid Cash
Severance Payment shall be paid in a lump sum.

 

(f)            Liquidated Damages. The parties acknowledge and agree that
damages which will result to the Executive for termination by the Employer of
the Executive’s employment without Cause or by the Executive for Good Reason
shall be extremely difficult or impossible to establish or prove, and agree that
the amounts, excluding the Accrued Benefits, payable to the Executive under
Section 9(d) or Section 9(e) (the “Severance Benefits”) shall constitute
liquidated damages for any such termination. The Executive agrees that, except
for such other payments and benefits to which the Executive may be entitled as
expressly provided by the terms of this Agreement or any other applicable
benefit plan, such liquidated damages shall be in lieu of all other claims that
the Executive may make by reason of any such termination of his employment and
that, as a condition to receiving the Severance Benefits, the Executive must
execute a release of claims in a form to be provided by the Employer (the
“Release”). To be eligible for Severance Benefits, the Executive must execute
and deliver the Release, and such Release must become irrevocable, within 60
days of the Date of Termination. The Cash Severance Payment shall be made, and
the continuing health insurance coverage shall commence, promptly after the
Release becomes irrevocable; provided that to the extent the 60-day period spans
two calendar years and to the extent required to comply with Code Section 409A,
such payments shall be made or commence, as applicable, on the 60th day
following the Date of Termination.

 

7

--------------------------------------------------------------------------------



 

(g)                                  No Offset. In the event of termination of
his employment, the Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due to him on account of
any remuneration or benefits provided by any subsequent employment he may
obtain. The Employer’s obligation to make any payment pursuant to, and otherwise
to perform its obligations under, this Agreement shall not be affected by any
offset, counterclaim or other right that the Employer or any Employer Affiliate
may have against him for any reason.

 

10.                               Notices. All notices, demands, requests, or
other communications which may be or are required to be given or made by any
party to any other party pursuant to this Agreement shall be in writing and
shall be hand delivered, mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, delivered by overnight air courier,
or transmitted by facsimile transmission addressed as follows:

 

(a)                                 If to the Employer:

 

President and Chief Executive Officer

Williams Scotsman, Inc.

901 South Bond Street, Suite 600

Baltimore, MD 21231

 

(b)                                 If to the Executive:

 

Hezron Timothy Lopez

290 NE 5th Street, Apartment #1

Delray Beach, FL 33483

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

11.                               Severability. The invalidity or
unenforceability of any one or more provisions of this Agreement shall not
affect the validity or enforceability of the other provisions of this Agreement,
which shall remain in full force and effect.

 

12.                               Effect on Other Agreements. Except as
otherwise provided herein, the provisions of this Agreement shall supersede the
terms of any plan, policy, agreement, award or other arrangement of the Employer
(whether entered into before or after the date hereof) regarding the subject
matter hereof, including the Offer Letter.

 

13.                               Survival. It is the express intention and
agreement of the parties hereto that the provisions of Sections 7, 9, 10, 14,
15, 17, 18, 20 and 21 hereof and this Section 13 shall survive the termination
of employment of the Executive. In addition, all obligations of the Employer to
make

 

8

--------------------------------------------------------------------------------



 

payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.

 

14.                               Assignment. The rights and obligations of the
parties to this Agreement shall not be assignable or delegable, except that
(i) in the event of the Executive’s death, the personal representative or
legatees or distributees of the Executive’s estate, as the case may be, shall
have the right to receive any amount owing and unpaid to the Executive hereunder
and (ii) the rights and obligations of the Employer hereunder shall be
assignable and delegable in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets or equity
interests of the Employer or similar transaction involving the Employer or a
successor corporation. The Employer shall require any successor to the Employer
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Employer would be required to perform it if no such
succession had taken place.

 

15.                               Binding Effect. Subject to any provisions
hereof restricting assignment, this Agreement shall be binding upon the parties
hereto and shall inure to the benefit of the parties and their respective heirs,
devisees, executors, administrators, legal representatives, successors and
assigns.

 

16.                               Amendment; Waiver. This Agreement shall not be
amended, altered or modified except by an instrument in writing duly executed by
the party against whom enforcement is sought. Neither the waiver by either of
the parties hereto of a breach of or a default under any of the provisions of
this Agreement, nor the failure of either of the parties, on one or more
occasions, to enforce any of the provisions of this Agreement or to exercise any
right or privilege hereunder, shall thereafter be construed as a waiver of any
subsequent breach or default of a similar nature, or as a waiver of any such
provisions, rights or privileges hereunder.

 

17.                               Headings. Section and subsection headings
contained in this Agreement are inserted for convenience of reference only,
shall not be deemed to be a part of this Agreement for any purpose, and shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

 

18.                               Governing Law. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Maryland (but not including any choice of law rule thereof that would cause the
laws of another jurisdiction to apply).

 

19.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.

 

20.          Counterparts. This Agreement may be executed in two counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.

 

21.          Withholding. The Employer may withhold from any benefit payment
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling; provided that
any withholding obligation arising in connection with

 

9

--------------------------------------------------------------------------------



 

the exercise of a stock option or the transfer of stock or other property shall
be satisfied through withholding an appropriate number of shares of stock or
appropriate amount of such other property.

 

22.          Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If the Executive notifies
the Employer (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Employer concurs
with such belief or the Employer (without any obligation whatsoever to do so)
independently makes such determination, the Employer shall, after consulting
with the Executive, reform such provision to attempt to comply with Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Employer of the applicable provision without violating the provisions of
Code Section 409A. In no event whatsoever shall the Employer be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A. With
respect to any payment or benefit considered to be nonqualified deferred
compensation under Section 409A, a termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Notwithstanding anything to the
contrary in this Agreement, if the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered nonqualified deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 22 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. To the extent that reimbursements or other in-kind
benefits under this Agreement constitute “nonqualified deferred compensation”
for purposes of Code Section 409A, (A) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Executive, (B) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to

 

10

--------------------------------------------------------------------------------



 

receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Employer. Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 

23.          Indemnification. Employer hereby agrees to indemnify the Executive
and provide directors and officers liability insurance coverage to the
Executive, in each case, on terms and conditions no less favorable than those
provided to members of the Board.

 

24.          Definitions.

 

“Accrued Benefits” means (i) Base Salary through the Date of Termination;
(ii) accrued and unused vacation pay; (iii) any earned but unpaid Annual Bonus;
(iv) any amounts owing to the Executive for reimbursement of expenses properly
incurred by the Executive prior to the Date of Termination and which are
reimbursable in accordance with Section 6; and (v) any other benefits or amounts
due and owing to the Executive under the terms of any plan, program or
arrangement of the Employer. Amounts payable pursuant to the clauses (i) -
(iii) shall be paid promptly after the Date of Termination and all other amounts
will be paid in accordance with the terms of the applicable plan, program or
arrangement (as modified by this Agreement).

 

“Board” means the Board of Directors of the Employer.

 

“Cause” shall be limited to the following events (i) the Executive’s conviction
of, or plea of nolo contendere to, a felony (other than in connection with a
traffic violation) under any state or federal law; (ii) the Executive’s failure
to substantially perform his essential job functions hereunder after receipt of
written notice from the Employer requesting such performance; (iii) a material
act of fraud or material misconduct with respect, in each case, to the Employer,
by the Executive; (iv) any material misconduct by the Executive that could be
reasonably expected to damage the reputation or business of the Employer or any
Employer Affiliate; or (v) the Executive’s material violation of a material
policy of the Employer.  Any determination of whether Cause exists shall be made
by the Committee in its sole discretion. Anything herein to the contrary
notwithstanding, the Executive shall not be terminated for Cause hereunder
unless (A) written notice stating the basis for the termination is provided to
the Executive, (B) as to clauses (ii), (iii), (iv) or (v) of this paragraph, the
Executive is given 15 days to cure the neglect or conduct that is the basis of
such claim (it being understood that any errors in expense reimbursement may be
cured by repayment), and (C) if the Executive fails to cure such neglect or
conduct, there is a vote of a majority of the members of the Board to terminate
the Executive for Cause.

 

“Change in Control” shall have the meaning set forth in the Incentive Plan.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and guidance promulgated thereunder.

 

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated

 

11

--------------------------------------------------------------------------------



 

because of the Executive’s Disability, 30 days after Notice of Termination,
provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such 30-day period; or (iii) if
the Executive’s employment is terminated by the Employer pursuant to
Section 8(a)(ii)(B) or by the Executive pursuant to Section 8(a)(iii), the date
specified in the Notice of Termination, which may not be less than 60 days after
the Notice of Termination in the event the Employer is terminating the Executive
without Cause or the Executive is terminating employment without Good Reason.

 

“Employer Affiliate” means any entity controlled by, in control of, or under
common control with, the Employer.

 

“Employer Confidential Information” means information known to the Executive to
constitute trade secrets or proprietary information belonging to the Employer or
other confidential financial information, operating budgets, strategic plans or
research methods, personnel data, projects or plans, or non-public information
regarding the terms of any existing or pending lending transaction between
Employer and an existing or pending client or customer, in each case, received
by the Executive in the course of his employment by the Employer or in
connection with his duties with the Employer. Notwithstanding anything to the
contrary contained herein, the general skills, knowledge and experience gained
during the Executive’s employment with the Employer, information publicly
available or generally known within the industry or trade in which the Employer
competes and information or knowledge possessed by the Executive prior to his
employment by the Employer, shall not be considered Employer Confidential
Information.

 

“Good Reason” means, unless otherwise agreed to in writing by the Executive,
(i) any material diminution or adverse change in the Executive’s titles;
(ii) reduction in the Executive’s Base Salary or Target Bonus; (iii) a failure
to grant the Executive, in any consecutive 12 month period, long term incentive
equity awards having a grant date fair value (as determined by the Committee in
good faith) of at least $320,000; (iv) a requirement that the Executive report
to someone other than the Employer’s Chief Executive Officer; (v) a material
diminution in the Executive’s authority, responsibilities or duties or material
interference with the Executive’s carrying out his duties; (vi) the assignment
of duties inconsistent with the Executive’s position or status with the Employer
as of the date hereof; or (vii) a relocation of the Executive’s primary place of
employment to a location more than 50 miles from the Employer’s executive
headquarters. In order to invoke a termination for Good Reason, (A) the
Executive must give written notice of the occurrence of an event of Good Reason
within 60 days of its occurrence, (B) the Employer must fail to cure such event
within 30 days of such notice, and (C) the Executive must terminate employment
within 10 days of the expiration of such cure period.

 

“Incentive Plan” means the WillScot Corporation 2017 Incentive Award Plan.

 

“Non-Solicit Period” means the period beginning on the Effective Date and ending
twenty-four months after the earlier of the expiration of the Employment Period
or the Executive’s Date of Termination.

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

By:

/s/Bradley Soultz

 

Date:

June 17, 2019

 

 

 

Name: Bradley Soultz

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/Hezron Timothy Lopez

 

 

Hezron Timothy Lopez

 

 

13

--------------------------------------------------------------------------------



 

ANNEX A

 

Terms of Long Term Incentive Equity

 

Initial One-Time Award:

 

50% time-based restricted stock units vesting ratably over 4 years and 50%
performance-based restricted stock units vesting over 3 years valued at $160,000
at grant. A minimum of 25% of the Initial One-Time Award will vest if
termination by the Employer without Cause or by the Executive with Good Reason
occurs within the first year of grant.

 

 

 

Initial Annual Award:

 

50% time-based restricted stock units vesting ratably over 4 years and 50%
performance-based restricted stock units vesting over 3 years valued at $320,000
at grant. A minimum of 25% of the Initial Annual Award will vest if termination
by the Employer without Cause or by the Executive with Good Reason occurs within
the first year of grant.

 

14

--------------------------------------------------------------------------------